Citation Nr: 0837921	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-17 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In a decision issued in December 1985, the Board denied 
service connection for an acquired psychiatric disorder 
(based on a failure to present new and material evidence), 
which included consideration of the veteran's initially 
claimed "nervous" disorder.  The Board's 1985 decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2008).  Here, 
the veteran filed a petition to reopen the claim for a 
psychiatric disorder in July 2003, specifically claiming 
service connection for paranoid schizophrenia and manic 
depression.  As this issue has been previously considered by 
the Board and the RO, it constitutes a new and material 
evidence claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) and see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (where a claim for service connection has been 
denied, and a current claim contains a different diagnosis, 
even one producing the same symptoms in the same anatomic 
system, a new decision on the merits is required.)  In 
essence, de novo consideration of the currently claimed 
psychiatric disorder is not warranted here since service 
connection for an acquired psychiatric disorder, other than 
PTSD, was previously considered and finally adjudicated by 
the Board and the RO.  

The claim of entitlement to service connection for PTSD 
represents a new claim which was initially filed in November 
2003.

The claim of entitlement to service connection for PTSD being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a final decision issued in December 1985, the Board 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder and the denial of that 
claim was continued.  

2.  Evidence submitted since the December 1985 Board decision 
is either cumulative or redundant of evidence that was 
already submitted, and/or fails relates to an unestablished 
fact, or raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The Board's December 1985 decision, which denied service 
connection for a psychiatric disorder, determining that no 
new and material evidence had been submitted to reopen the 
claim, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  Evidence received subsequent to the December 1985 Board 
decision is not new and material, and the service connection 
claim for a psychiatric disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in September 2003 that fully addressed the 
first three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the service 
connection claim for a psychiatric disorder and of the 
appellant's and VA's respective duties for obtaining 
evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify has been satisfied with respect 
to Kent in the duty to assist letter issued in September 
2003, which informed the veteran of the definition of new and 
material evidence and advised him that this was required to 
reopen the claim.  In any case The contentions set forth by 
the veteran subsequent to requesting that the claim be 
reopened in 2003 make it clear that he had actual knowledge 
that service connection for a psychiatric disorder continued 
to be denied since the claim was initially denied in 1968.  
He has been represented by a service organization during the 
appeal.  In 2008, additional evidence was provided for the 
record which was accompanied by a waiver.  These factors 
demonstrate that the veteran has submitted all evidence 
and/or information in his possession pertaining to the claim 
and thus the purpose of the VCAA was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
not provided timely notice of the type of evidence necessary 
to establish effective dates for the claimed disability on 
appeal.  However, as the claim is not being reopened, any 
questions as to the appropriate effective dates to be 
assigned are moot as the claim has been denied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While 
the October 2003 VA psychiatric examination report did not 
provide a nexus opinion, the Board finds that in claims of 
whether new and material evidence has been received to reopen 
a service connection claim, in the absence of new and 
material evidence, the duty to assist by affording the 
veteran a medical opinion is not triggered.  See 38 U.S.C.A. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records and the record contains lay statements and 
a VA report of examination conducted in 2003.  While the 
veteran's representative has urged that another examination 
is warranted in this case, in determining whether the duty to 
assist requires any additional evidentiary development, VA is 
not obligated to provide a medical examination if the veteran 
has not presented new and material evidence to reopen a final 
claim.  38 U.S.C.A. § 5103A(f).  Thus, an additional VA 
examination is not required with respect to the veteran's 
claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served with the United States Navy aboard the USS 
Kemper County.  Personnel records show that he served in the 
Vietnam from November 1965 to April 1966.

The service treatment records (STRs) include a July 1965 
enlistment examination which reflects that psychiatric 
evaluation was normal and that the veteran reported that he 
had never been a patient in a mental hospital; mild symptoms 
of worry were reported by the examiner.  The veteran was seen 
in February 1967, at which time poor work performance and a 
desire to get out of service were documented.  At that time, 
emotionally unstable personality was diagnosed, the veteran 
was found unsuitable for further discharge and administrative 
discharge was recommended.  In early July 1967, the veteran 
was hospitalized for about 60 days total following an acute 
anxiety attack.  Emotionally unstable personality, existing 
prior to service, was diagnosed.  The file contains an 
October 1967 report of a medical board convened to evaluate 
the veteran's condition and fitness for duty.  Passive-
aggressive personality was diagnosed and it was determined 
that this condition was chronic and existed prior to 
enlistment, rendering the veteran unsuitable for further 
service.  Ultimately, the veteran was discharged in October 
1967 under Article C-10310(2)(e) due to unsuitability.

Service connection for a nervous condition was denied in an 
August 1968 rating decision, as it was explained that the 
veteran had a pre-existing personality disorder, which was 
not a disability under the law and had not been aggravated by 
service.

In February 1970, the veteran was hospitalized at a VA 
facility due to symptoms including nervousness, sleeplessness 
and auditory hallucinations and he reported having these 
symptoms since 1966.  Psychological testing was scheduled, 
but the veteran refused to participate and was discharged per 
his request, against medical advice.  No psychiatric 
diagnosis was made.  

The veteran was again hospitalized at a VA facility in June 
and July 1973, complaining of extreme nervousness and 
reporting that this condition had become more pronounced 
since his discharge from service.  Paranoid schizophrenia was 
diagnosed.  In May 1976, he was hospitalized again, reporting 
that he had suffered from a nervous condition since 1966.  
The hospitalization was ordered by police after a 
traffic/domestic incident.  It was noted that when this 
condition reportedly began, the veteran was stationed in 
Vietnam and using hallucinogenic drugs.  Schizophrenia was 
diagnosed.  When hospitalized in 1984, a history of a nervous 
breakdown in 1966 and symptoms since that time were recorded.  
The diagnosed conditions included: dysthymic disorder, 
adjustment disorder with a past history of drug abuse and 
passive-dependent personality.  

The veteran filed to reopen the claim for a nervous disorder 
in 1984 and the claim was denied in administratively in 
December 1984, based on a failure to present new and material 
evidence with which to reopen the claim.  That determination 
was appealed.  

The veteran presented testimony a hearing held at the RO in 
August 1985.  He mentioned that the ship he was assigned to 
was in a combat zone and was fired on several times.  The 
veteran stated that during service he attempted suicide by 
overdose and indicated that his psychiatric problems began in 
service. 

In a decision issued in December 1985, the Board determined 
that an acquired psychiatric disorder was not incurred in 
service (or during the first post-service year) or aggravated 
by service. 

The veteran filed to reopen his claim of entitlement to 
service connection for a psychiatric disorder in July 2003.  

A VA examination for mental disorders was conducted in 
October 2003.  Diagnoses including: dysthymic disorder, major 
depressive episode, PTSD without a verified stressor, and 
personality disorder with schizoid and passive-aggressive 
traits were made.  

VA records dated in 2004 and 2005 reflect that the veteran 
was treated for diagnosed conditions including: PTSD, a 
personality disorder, generalized anxiety disorder and 
substance abuse with no competent opinion provided therein 
linking any currently diagnosed condition to service.  

In a statement provided by the veteran in July 2005, he 
provided general information to the effect that treatment or 
lack thereof by the Navy and his combat experiences caused 
various psychiatric disorders including PTSD.

In October 2008, a history of the USS Kemper County was 
provided for the record as obtained from the website 
www.wikipedia.org.  

	New and Material Evidence Psychiatric Disorder - other 
than PTSD

The veteran maintains that a currently manifested psychiatric 
disorder had its initial onset in service during which time 
it was diagnosed as personality disorder.  In the 
alternative, he contends that a psychiatric disorder 
(variously) diagnosed after service is etiologically related 
to his period of service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.



In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted herein, in a decision issued in December 1985, the 
Board determined that service connection was not warranted 
for an acquired psychiatric disorder, as new and material 
evidence had not been presented to reopen a previously denied 
claim.  In doing so, the Board acknowledged that the veteran 
had post-service diagnoses of both dysthymic disorder and a 
personality disorder, but determined that no psychiatric 
disorder was diagnosed in service or during the first post-
service year, nor had a psychiatric disorder diagnosed more 
than a year after the veteran's discharge from service been 
etiologically linked to service.  Incidentally, in that 
decision it was also noted that a personality disorder was 
not a disease within the meaning of applicable legislation 
providing compensation benefits as provided under 38 C.F.R. 
§ 3.303(c).  The veteran was provided a copy of that 
decision, and the Board's decision in the matter is final.  
See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.  

In essence, the December 1985 rating decision denied the 
veteran's claim because two of the three Hickson elements 
(in-service (or presumptive) incurrence of disease and 
medical nexus) were lacking.

In July 2003, the veteran requested that the claim be 
reopened.  The March 2004 rating decision currently on appeal 
essentially determined that new and material evidence was 
presented, reopened the claim for service connection and 
adjudicated the claim on the merits, denying it.  

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Therefore, the Board is required to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has characterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for a psychiatric disorder. 

While the evidence added to the file since the 1985 Board 
decision may be considered "new" in that for the most part it 
was not of record at the time of that decision, it is not 
"material."  The additionally submitted evidence largely 
reflects ongoing treatment for an array of psychiatric 
conditions, a personality disorder and substance abuse.  The 
newly received medical records contain no opinion or other 
indication relating any diagnosed psychiatric disability to 
the veteran's period of active duty.  The new medical 
evidence serves only to establish that the veteran has a 
currently diagnosed psychiatric disability, including 
dysthymic disorder.  However, the existence of a current 
psychiatric disability, specifically dysthymic disorder, was 
already established at the time of the 1985 Board decision, 
and was not in dispute or lacking as an element critical to 
establishing service connection.

Crucially, the newly submitted medical evidence does not 
indicate that any diagnosed psychiatric disability began in 
service or within the initial post-service year, and does not 
otherwise show a causal relationship between the veteran's 
current psychiatric disabilities and his period of active 
duty.  This evidence still fails to satisfy Hickson elements 
(2) and (3), and is essentially cumulative of the medical 
evidence of record at the time of the 1985 Board decision; 
moreover, it does not relate to an unestablished fact, or 
raise a reasonable possibility of substantiating the claim.  
See generally Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [holding that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].

The remainder of the evidence consists of statements from the 
veteran to the effect that his current psychiatric 
difficulties had their onset in military service.  This is 
essentially reiterative of similar statements the veteran has 
made in the past.  As such, these statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Furthermore, such statements cannot be considered new and 
material as to the question of medical nexus.  As a person 
without medical training, the veteran is not competent to 
render an opinion as to medical matters, such as whether his 
current psychiatric disabilities are related to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered by the veteran amount to speculation and are not 
competent medical evidence.  Moreover, in Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

To the extent that a personality disorder was diagnosed in 
service and is shown to be currently diagnosed by evidence 
presented subsequent to the 1985 Board decision, the law 
continues to state, as it did at that time, that personality 
disorders are deemed to be congenital or developmental 
abnormalities and are not considered to be disabilities for 
the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2008); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  However, service connection may be 
granted for disability due to in-service aggravation of such 
a condition due to superimposed disease or injury.  See 38 
C.F.R. §§ 3.310; 4.127 (2007); VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In 
this case, no clinical evidence has been presented which 
establishes or even suggests the veteran's personality 
disorder was subject to in-service aggravation due to a 
superimposed disease or injury.  Accordingly, no new and 
material evidence has been presented under this theory of 
entitlement.  

Thus, the evidence submitted after December 1985 fails to 
establish in-service incurrence or aggravation of an acquired 
psychiatric disability, fails to show a relationship between 
military service and any current disability, and fails to 
reflect that a personality disorder diagnosed in service and 
currently manifested was subject to any in-service 
aggravation due to a superimposed disease or injury.  That 
evidence was similarly lacking at the time of the December 
1985 Board decision.  The additionally received evidence does 
not address these missing elements, and thus it is not new 
and material as it does not relate to an unestablished fact, 
or raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2008).  .

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a psychiatric 
disability is unsuccessful.  The recently submitted evidence 
not being new and material, the claim of entitlement to 
service connection for an acquired psychiatric disability is 
not reopened and the benefit sought on appeal remains denied. 


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for a psychiatric 
disorder, other than PTSD, is not reopened and the appeal is 
denied.



								[Continued on Next 
Page]
REMAND

Further development of the claim for entitlement to service 
connection for PTSD is warranted before appellate action may 
be completed in this case.  38 U.S.C.A. §§ 5103; 5103A; 5107 
(West 2002).

The veteran served in the United States Navy from July 1965 
to October 1967 with service in Vietnam from November 1965 to 
April 1966.  Requisite for a grant of service connection for 
PTSD is medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2008). 

It appears that the first criteria required to support a 
claim for service connection for PTSD has been met, in that 
the record contains a diagnosis of PTSD made by a VA examiner 
in October 2003.  At that time, the veteran had no reported 
stressors, so the actual diagnosed condition was PTSD without 
a verified stressor. 

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (2002); 38 
C.F.R. § 3.304(d) (2008).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  38 
C.F.R. § 3.304(f) (2008).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

Relevant to this matter, once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  However, a veteran need not substantiate his actual 
presence during the stressor event; the fact that the veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

In this case, at the time of the March 2004 rating decision 
on appeal denying service connection for PTSD, the veteran 
had not provided any report of a stressor verifiable or 
otherwise.  A stressor development letter had been sent to 
him in December 2003.  The veteran replied to that letter in 
January 2004, essentially indicating generally that his 
service aboard the USS Kemper was his stressor, without 
identification of any specific incident or event thereon 
which could support a diagnosis of PTSD.  As was pointed out 
by the RO, service aboard a vessel, in and of itself, is not 
sufficient proof of a stressful event.  

In 2008, the veteran's representative added to the file a 
history of the USS Kemper County which was obtained from the 
website www.wikipedia.org.  The representative noted that 
this information revealed that on March 3, 1966, the USS 
Kemper County assisted a fellow ship which had been attacked, 
firing on the shoreline, aiding the victims and shielding the 
fellow ship from further fire.  The representative maintained 
that this information represented a verifiable stressor 
supporting the veteran's claim.  Service personnel records 
appear to show that the veteran was serving aboard the USS 
Kemper County at that time.  

Currently, the claims file does not include a PTSD diagnosis 
that is shown to have been based on a verified stressor.  The 
Board observes that the information obtained from Wikipedia 
in this case serves the preliminary purpose of warranting 
additional evidentiary development with respect to a reported 
stressor; however, www.Wikipedia.org, is not an official or 
recognized source of verification and accordingly, official 
verification of this event is required.  Moreover, the 
veteran himself has yet to provide any specific information 
pertaining to his role in the March 3, 1966, activities of 
the USS Kemper County or to describe any specific stressor 
which occurred coincident to that event.  On remand, the 
veteran should be provided with a VA Form 21-0781 (statement 
in support of claim for service connection for post-traumatic 
stress disorder (PTSD)), or other appropriate PTSD 
development letter, and he should be requested to provide 
additional details of this or any other claimed stressor.  
See VBA's Adjudication Procedure Manual, M21-1MR (hereinafter 
"M21-1MR"), Part IV.iv.1.F.14.c.

Upon receipt of the VA Form 21-0781 (or other appropriate 
PTSD development letter), the RO should determine whether 
sufficient details have been provided to warrant an attempt 
to verify a claimed stressor.  See VBA's Adjudication 
Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).  If the RO determines that 
sufficient stressor details have been provided, the RO should 
attempt to verify the claimed stressors.

If one or more of the claimed stressors are verified, a VA 
examination is warranted in this case.  The veteran is hereby 
notified that if a VA examination is ordered, it is his  
responsibility to report for his scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2008).

Finally, the Board also points out that in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This specific notice is not 
currently on file and accordingly on Remand the RO will be 
requested to provide the veteran with such notification. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the pending service 
connection claim for PTSD, the RO should 
send a duty-to-assist notice to the 
veteran pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice letter must provide information 
about the type of evidence necessary to 
establish a disability rating and an 
effective date for the disability on 
appeal.

2.  The RO should send the veteran a VA 
Form 21-0781 (statement in support of 
claim for service connection for PTSD or 
other appropriate form), and request that 
he provide specific details of the 
alleged stressful events.

3.  If the RO/AMC determines that 
sufficient stressor details have been 
provided (see M21-1MR, III.iv.4.H.29.b, 
c.; IV.ii.1.D.14.d), the RO should 
attempt to verify the claimed in-service 
stressor(s).  

Specifically, the RO should prepare a 
letter asking the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and/or other appropriate organization, if 
necessary, to provide any available 
information which might corroborate the 
veteran's claimed stressor(s).  All 
responses should be associated with the 
claims file.  

4.  Following completion of the 
development outlined in the preceding 
paragraphs of this Remand, if a verified 
stressor is identified, the RO should 
schedule the veteran for a 
psychiatric/PTSD examination to assess 
whether the veteran currently suffers 
from PTSD as a result of the verified 
stressors.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


